Citation Nr: 0825303	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-36 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.

2.  Entitlement to service connection for a left hand 
disability.

3.  Entitlement to service connection for a right hand 
disability.  


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 2003 to May 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the issues listed on the 
front page.

The RO had characterized one of the issues as entitlement to 
service connection for "left wrist and hand pain."  The 
Board has recharacterized that issue as two separate issues 
as they address two different body parts.  
 
The veteran had perfected appeals in connection with claims 
for service connection for right and left knee disabilities 
and a left breast scar.  In a February 2008 rating decision, 
the RO awarded service connection for those disabilities.  
Thus, they are no longer part of the current appellate 
review.  
 
 
FINDINGS OF FACT
 
1.  There is no competent evidence of a current left wrist 
disability.  
 
2.  There is no competent evidence of a current left hand 
disability.  
 
3.  There is no competent evidence of a current right hand 
disability.  
 
 
CONCLUSIONS OF LAW
 
1.  A left wrist disability was not incurred in or aggravated 
in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).
 
2.  A left hand disability was not incurred in or aggravated 
in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.
 
3.  A right hand disability was not incurred in or aggravated 
in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in July and August 2005 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, notice of what part VA will attempt to obtain, and 
for the veteran to submit any evidence she had in her 
possession that pertained to the claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claims on appeal.  
Specifically, VA did not inform the veteran of how disability 
evaluations and effective dates are assigned.  The record, 
however, shows that any prejudice that failure caused was 
harmless, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, and thus any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims including VA medical records, and, as warranted by 
law, affording VA examinations.  The claims were 
readjudicated in a February 2008 supplemental statement of 
the case.  There is not a scintilla of evidence that any VA 
error in notifying or assisting the appellant reasonably 
affects the fairness of these adjudications.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.  
 
Service Connection
 
The veteran has filed claims of entitlement to service 
connection for left wrist, left hand, and right hand pain.  
She has not provided specific reasons why she believes these 
disabilities are related to service except that she 
experienced problems in these areas while in service and that 
she believed they "deserve[d] a rating."  
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 
 
The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence is against the grant of 
service connection for all three disabilities.  The service 
medical records show that  in April 2004 the veteran 
complained of increasing left wrist pain over the prior three 
weeks.  She reported she was typing most of the day.  The 
examiner noted the veteran had good grip and full range of 
left wrist motion.  He stated there was tenderness to 
palpation over the distal radius.  He diagnosed DeQuervan's 
tenosynovitis.  That same diagnosis was entered again later 
that month.  
 
In July 2004, the veteran reported jamming her pinky finger 
in a car door one week prior.  The examiner diagnosed a 
contusion to the left fifth digit.  
 
A March 2005 Report of Medical Assessment shows that the 
veteran answered, "No" to the question of whether she had 
any conditions which currently limited her ability to work.  
Thus, while service medical records show that the veteran 
complained of left wrist pain and right pinky finger pain on 
one occasion each she was not complaining of such problems by 
March 2005.
 
The post service medical records fail to show that the 
veteran has any disabilities associated with her left wrist, 
left hand, or right hand.  The November 2006 VA examination 
report shows that the examiner examined all three of these 
areas.  X-rays of the left wrist, left hand, and right hand 
showed no fractures, dislocations, soft tissue swelling, or 
radiopaque foreign bodies.  While the examiner noted pain in 
some of the veteran's fingers on both hands, she did not 
diagnose a disability.  In fact, she concluded that the 
examination of the hands was "normal."  The examiner 
examined the left wrist and entered no diagnosis.  
 
While the November 2006 VA examination report shows the 
examiner noted the veteran had "[b]ilateral hand pain," she 
found the examination to be normal.  Moreover, it is well to 
observed that a finding of pain alone without an underlying 
diagnosis is not a disability for VA purposes.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(pain alone, without a diagnosis or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).
 
In sum, there is no competent evidence of current left wrist, 
left hand, or right hand disabilities.  In the absence of 
competent evidence of disabilities involving the left wrist, 
left hand, and right hand due to disease or injury, service 
connection for these disabilities cannot be granted.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of a present disability there can be no valid claim); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service 
connection may not be granted unless a current disability 
exists).
 
Consequently, the preponderance of the evidence is against 
the veteran's claims for service connection for left wrist, 
left hand, and right hand disabilities.  In reaching these 
decisions the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
     
 



 ORDER
 
Service connection for a left wrist disability is denied.
 
Service connection for a left hand disability is denied.
 
Service connection for a right hand disability is denied.
 

________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


